PER CURIAM.
Granted. The ruling of the district court ordering disclosure of CI-2’s identity is reversed and this ease is remanded for further proceedings. The evidence adduced at the hearing showed that CI-2 acted as more than a mere bystander but always in concert with, and always to a far lesser degree than, the more active informant, CI-1, whose identity the court also ordered disclosed. With respect to CI-2, the defendant failed to carry his burden of demonstrating exceptional circumstances warranting disclosure of an informant’s identity upon a showing “that the informant may be able to give testimony which is necessary to a fair determination of the issue of guilt or innocence.” State v. Davis, 411 So.2d 434, 436-37 (La.1982).
LEMMON, J., would grant and docket for argument.
JOHNSON, J., would deny the application.
CALOGERO, C.J., not on panel; recused.